Dismissed and Memorandum Opinion filed December 16, 2014.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-14-00845-CR

                   FREDRICK LOYCE BOOTY, Appellant
                                        V.
                       THE STATE OF TEXAS, Appellee

                   On Appeal from the 232nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1309652

                 MEMORANDUM                      OPINION


      Appellant entered a guilty plea to attempted sexual assault. In accordance
with the terms of a plea bargain agreement with the State, the trial court sentenced
appellant to deferred adjudication probation for five years. The State subsequently
filed a motion to adjudicate guilt in which it alleged appellant failed to abide by
certain conditions of probation. Appellant entered a plea of true to the State’s
motion in exchange for a recommendation that his punishment should be set at
confinement for seven years in the Institutional Division of the Texas Department
of Criminal Justice. The trial court adjudicated appellant’s guilt and sentenced him
in accordance with the plea bargain agreement. Appellant filed a pro se notice of
appeal. We dismiss the appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that this is a plea bargain case, and the defendant has no
right of appeal. See Tex. R. App. P. 25.2(a)(2). The trial court’s certification is
included in the record on appeal. See Tex. R. App. P. 25.2(d). The record supports
the trial court’s certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim.
App. 2005).

      Accordingly, we dismiss the appeal.


                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Boyce and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         2